Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 12/09/2020.
Claims 1-35 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, 11, 13-21, 23, 25-33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2006/028850 to Schneider et al. (hereinafter Schneider) (retrieved from Applicant’s IDS).
As to claims 1, 14 and 26, Schneider teaches system including one or more servers coupled to one or more user devices through networks for allowing the user devices to contribute multimedia data to one or more digital workspaces regardless of geographic locations of the user devices (Page 3, lines 2-9), comprising: a contribution processor implemented in the one or more servers (FIG. 1A, Digital Data Processing device of the server), wherein the contribution processor comprises one or more contribution group collections that comprise one or more contribution groups (Page 3, lines 10-18, collaboration place being an addressable persistent set of data files accessible to users), and is configured to receive contribution data from the user devices (Page 28, lines 19-28, association of files to the place from local memory, dragging and dropping and/or uploading of the files) and to store the contribution data in the one or more contribution groups (Page 4, lines 29-32, database storing the collaboration objects), and wherein the contribution data include any type of data object (Page 5, lines 1-19, different types of data); a digital workspace processor implemented in the one or more servers, wherein the digital workspace processor comprises the one or more digital workspaces (page 19, lines 6-21, place interfaces provided by the server) and is configured to access the contribution data in the contribution processor via application programing interface (API) by mapping the contribution group collections and contribution groups of the contribution processor to the one or more digital workspaces (Page 12, line 22 to Page 13, line 18; access to the place which is established using associated [mapped] identifiers of applications and place identifiers and Page 28, line 19 to Page 29, line 6), wherein the digital workspace processor is configured to allow one or more authenticated user devices to access the contribution data (Page 13, lines 3-18, Page 17, lines 5-22 and Page 28, lines 15-19; authenticating and authorizing user to access the place), and wherein the contribution data stored in the contribution groups are accessed and used by any of a plurality of different types of digital workspace applications of the authenticated user devices that are allowed to access the one or more digital workspaces to which the contribution groups are mapped (Page 28, line 29 to Page 29, line 6; provided one or more groups of selected features wherein each group is associated with a field of use with one or more applications that are relevant to that field of use); and one or more databases to store data from the contribution processor and the digital workspace processor (FIG. 1B, Page 16, line 26 to Page 17, line 7; databases storing data).
As to claims 3, 15 and 27, Schneider teaches wherein the contribution groups of the contribution processors are mapped to contribution applications of multiple user devices (page 54, line 30 to page 56, line 20) to allow the multiple user devices to contribute data to the same contribution groups of the contribution processor at the same time (page 5, lines 1-20; page 11, line 15 to page 12, line 2; page 54, line 30 to page 56, line 20; features including co-editing with simultaneous synchronous and asynchronous editing).
As to claims 4, 16 and 28, Schneider teaches wherein the contribution groups of the contribution processors are mapped to contribution applications of different user devices to allow the different user devices to contribute data to the corresponding contribution groups of the contribution processor (Page 3, lines 10-18; Page 28, lines 19-28; Page 4, lines 29-32; Page 5, lines 1-19; wherein each space has assigned users who may access the space and contribute data to the space).
As to claims 5, 17 and 29, Schneider teaches wherein the one or more contribution groups containing the contribution data are mapped to the digital workspace applications of the one or more authenticated user devices to allow the authenticated user devices to modify or manage the contribution data (Page 17, lines 5-19 and Page 28, line 29 to Page 29, line 6).
As to claims 6, 18 and 30, Schneider teaches wherein the same contribution groups containing the contribution data are accessible to multiple authenticated user devices to allow the multiple authenticated user devices to utilize the contribution data base on needs of each authenticated device (Page 17, lines 5-19 and Page 28, line 29 to Page 29, line 6).
As to claims 7, 19 and 31, Schneider wherein the one or more contribution groups containing the contribution data are mapped multiple times to the same authenticated user devices to allow the authenticated user devices to utilize the contribution data multiple ways (Page 17, lines 5-19 and Page 28, line 29 to Page 29, line 6).
As to claims 8, 20 and 32, Schneider teaches wherein contribution processor is further configured to store the contribution data in the one or more databases when the contribution data is received (page 4, lines 20-32; page 7, lines 13-17; page 15, line 18 to page 17, line 2), and wherein the digital workspace processor is configured to retrieve the contribution data stored in the one or more databases to allow the authenticated user devices to modify or manage the contribution data (page 20, lines 1-17; page 20, line 28 to page 21, line 7; page 73, line 26 to page 74, line 17).
As to claims 9, 21 and 33, Schneider teaches wherein the contribution groups of the contribution processor containing the contribution data are mapped to the one or more digital workspaces in real-time when the contribution data is received from the contribution applications (page 10, lines 19-28, wherein when the document is entered into the repository, the mapping must occur in real time in order for the co-editing to begin and for the edits to be saved; page 43, line 27 to page 45, line 19).
As to claims 11, 23 and 35, Schneider teaches wherein the contribution applications of the user devices are configured by contribution rules of the contribution processor to be mapped by the contribution processor (page 21, line 8 to page 22, line 28; page 26, line 28 to page 27, line 26).
As to claims 13 and 25, Schneider teaches wherein the data object includes one or more of texts, inking, document objects, notes objects, files, documents, spreadsheets, presentation formats, computer-aided design and drafting (CADD), design, drawing formats, and/or meta-data that include time stamps, date, GPS location, size, shape, resolution, users added attributes, inking, and/or annotations (Page 3, lines 25-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of US 2019/0121961 to Coleman et al. (hereinafter Coleman).
As to claim 2, Schneider teaches wherein the contribution processor is configured to: receive the contribution data from the contribution applications, wherein the contribution applications include one or more contribution group collections including one or more contribution groups mapped by the contribution processor, and the contribution data is submitted to the one or more contribution groups of the contribution applications (Page 20, lines 1-27); and store the contribution data in corresponding contribution groups of contribution group collections of the contribution processor (FIG. 1B, Page 16, line 26 to Page 17, line 7; databases storing data).
Schneider does not explicitly teach interfacing with contribution applications installed in the one or more user devices to authenticate and collect contribution data from the user devices.
However, Coleman teaches interfacing with contribution applications installed in the one or more user devices to authenticate and collect contribution data from the user devices (paragraph 105, validating the file before transferring, wherein collaborative software and file sharing applications are operated in the isolated computing environment taught by Coleman, paragraph 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Schneider to include the method of authenticating transferred files as taught by Coleman, in order to prevent malicious data, software or files from being uploaded to the system, therefore increasing the overall security of the system.

Claims 10, 22 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of US 2005/0288961 to Tabrizi.
As to claim 10 22 34, Schneider does not explicitly teach wherein the contribution group collections are nested by containing references to another contribution group collections.
However, Tabrizi teaches the contribution group collections are nested by containing references to another contribution group collections (paragraph 204 and 237).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Schneider with the method of nesting groups as taught by Tabrizi in order to simplify management of the contribution group collections, therefore increasing the overall efficiency of the system.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of US 7,730,030 to Xu.
As to claims 12 and 24, Schneider does not explicitly teach wherein the user devices include anonymous user devices that have not been authenticated to identities.
However, Xu teaches user devices include anonymous user devices that have not been authenticated to identities (Col 13, lines 27-40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Schneider with the method of allowing users to signup anonymously as taught by Xu in order to protect the privacy of the user, therefore increasing the overall security of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497